                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                               :    Chapter 11
In re:                                                         :
                                                               :    Case No. 17-12307 (BLS)
                                        1
M & G USA Corporation, et al.,                                 :
                                                               :    Jointly Administered
                                     Debtors.                  :
                                                               :    Related to Docket No. 1863

        CERTIFICATION OF NO OBJECTION REGARDING THIRD INTERIM
       APPLICATION OF GATTAI, MINOLI, AGOSTINELLI, PARTNERS FOR
     ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND FOR
      REIMBURSEMENT OF EXPENSES INCURRED AS SPECIAL COUNSEL TO
    THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
          FROM MAY 1, 2017 THROUGH AND INCLUDING JULY 31, 2018

         The undersigned, counsel to the Official Committee of Unsecured Creditors in the above-

captioned cases (the “Committee”), hereby certifies as follows:

         1.       On September 14, 2018, the Third Interim Application of Gattai, Minoli,

Agostinelli, Partners for Allowance of Compensation for Services Rendered and for

Reimbursement of Expenses Incurred as Special Counsel to the Official Committee of

Unsecured Creditors for the Period from May 1, 2018 through and Including July 31, 2018

[Docket No. 1863] (the “Interim Fee Application”) was filed with the Court.

         2.       Objections, if any, to the Interim Fee Application were required to have been filed

with the Court and served no later than 4:00 p.m. on October 5, 2018 (the “Objection Deadline”).




1
  The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA,
LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à
r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex
International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc. (9208). The Debtors’
noticing address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston, Texas 77067.


57321/0001-15691933v3
         3.       The Objection Deadline has passed and the undersigned certifies that a review of

the Court’s docket in these cases shows no answer, objection, or other responsive pleading to the

Application.

Dated: October 9, 2018
                                               COLE SCHOTZ P.C.

                                                /s/ J. Kate Stickles
                                               J. Kate Stickles (No. 2917)
                                               David R. Hurst (No. 3743)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117
                                               kstickles@coleschotz.com
                                               dhurst@coleschotz.com

                                               -and-

                                               MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Dennis F. Dunne (admitted pro hac vice)
                                               Abhilash M. Raval (admitted pro hac vice)
                                               Lauren C. Doyle (admitted pro hac vice)
                                               28 Liberty St.
                                               New York, New York 10005
                                               Telephone: (212) 530-5000
                                               Facsimile: (212) 822-5846
                                               ddunne@milbank.com
                                               araval@milbank.com
                                               ldoyle@milbank.com

                                               Counsel for the Official Committee of
                                               Unsecured Creditors




                                                  2
57321/0001-15691933v3
